United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1391
                                     ___________

Earl Baker,                               *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Sears, Roebuck and Company,               *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                            Submitted: September 17, 1999
                                Filed: September 22, 1999
                                   ___________

Before BEAM, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Earl Baker appeals the district court's adverse grant of summary judgment in
favor of Sears, Roebuck and Company on Baker's age-based employment
discrimination claim. Baker's appeal has been submitted on the briefs. Having
reviewed the record and materials submitted by the parties, we conclude the district
court's decision is clearly correct. We also conclude there is nothing to be gained by
an extended discussion that rehashes the well-established principles of law in this fact-
intensive case. The parties' submissions show they are thoroughly familiar with the
issues before the court and the controlling law. We thus affirm on the basis of the
district court's thorough memorandum opinion and order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-